Citation Nr: 0707171	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1962 to August 1966.  He also service on 
active duty in the United States Coast Guard from November 
1972 to December 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in December 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).


FINDING OF FACT

A preponderance of the competent medical evidence of record 
demonstrates that the veteran's type II diabetes is causally 
related to his military service.


CONCLUSION OF LAW

Service connection for type II diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
claim in September 2002.  The Board need not, however, 
discuss the sufficiency of either the September 2002 VCAA 
notice or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

The veteran seeks service connection for type II diabetes.  
He essentially contends that he had numerous high blood 
glucose readings during his period of Coast Guard service, 
and that such constituted a "pre-diabetic" condition which 
eventually developed into his current type II diabetes 
diagnosis.  The veteran has not contended during the course 
of this appeal that he served either in the Republic of 
Vietnam or in the waters off shore during his period of naval 
service in the 1960s.  The presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309(e) are therefore not applicable in 
this case.  In any event, a search of the veteran's service 
records from the National Personnel Records Center (NPRC) 
yielded no evidence which reflects Vietnam service.  The 
Board will therefore adjudicate the claim on a direct basis 
only.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) [holding that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.]  Given the Board's grant of 
service connection herein, however, the theory of entitlement 
(presumptive service connection versus direct service 
connection) is largely immaterial.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The medical record is replete with multiple diagnoses of type 
II diabetes.  The first Hickson element has clearly been 
satisfied.  The veteran's service medical records also note 
multiple elevated blood glucose readings in the waning years 
of his Coast Guard service, thereby satisfying the second 
Hickson element.  

The key question is the final Hickson element, which in the 
instant case focuses on the question of whether the veteran's 
current diabetes diagnosis is related to his elevated blood 
glucose readings in service.  After reviewing the record, the 
Board finds that it is.  The medical record includes 
statements from two of the veteran's private physicians, Drs. 
W.J. and J.L., which indicate that blood glucose levels 
between 100 and 126 mg/dl fall in a "pre-diabetic" range.  
As pointed out by these physicians (and various outpatient 
treatment records), the veteran had many glucose readings in 
this range during his final years of Coast Guard service.

"Pre-diabetes" is defined by extensive medical treatise 
evidence submitted by the veteran.  One such article, gleaned 
from the website of the Department of Health and Human 
Services, notes that pre-diabetes is "a condition in which 
blood glucose levels are higher than normal but not yet 
diabetic."  The article notes also that "most people with 
[pre-diabetes] go on to develop type [II] diabetes within 10 
years."  Another article submitted by the veteran from the 
website of the Centers for Disease Control (CDC) notes that 
"[p]eople who develop regular type [II] diabetes don't go 
directly from normal blood glucose (sugar) numbers to type 
[II] diabetes.  Almost all go through a phase called impaired 
glucose tolerance or impaired fasting glucose" - conditions 
which the same treatise evidence describes as "pre-
diabetic."  

What these articles (coupled by the opinions of Drs. W.J. and 
J.L.) make clear is that the veteran had pre-diabetes in 
service (as shown by numerous glucose readings in the 100-126 
mg/dl range), which eventually led to an actual confirmed 
diagnosis a few short years after discharge.  As this 
evidence shows, the veteran's actual type II diabetes 
diagnosis in the early 1990s was a progression of his "pre-
diabetic" condition in service which was primarily 
manifested by repeated elevated glucose levels.  Both the in-
service glucose levels and the later diabetes diagnosis were 
part and parcel of the same developing disease process.  
Indeed, as discussed in the CDC article, pre-diabetes is 
little more than a way station between normal blood glucose 
and the development of type II diabetes.  Other treatise 
evidences reinforces such sentiments, and makes clear that 
the vast majority of patients with "pre-diabetes" go on to 
develop diabetes in a decade or less.  Such appears to be the 
case with the veteran.  

The third Hickson element has therefore also been met and 
service connection for type II diabetes is warranted.  In 
reaching this conclusion, the Board acknowledges that an 
actual diabetes diagnosis was not rendered until 
approximately three to four years after service.  The 
regulations make clear, however, that the lack of an in-
service diagnosis does not foreclose the grant of service 
connection.  As long as the disease process which eventually 
led to the diagnosis began in service (as it did in his 
case), service connection can be granted.  See 38 C.F.R. §  
3.303 (d) (2006) [noting that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service].  

Because the veteran's current diabetes diagnosis is part and 
parcel of an ongoing disease process that had its genesis in 
service, his claim has been substantiated and the benefit 
sought on appeal is granted.  



ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


